Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
Applicant has elected Species 1 in Figures 1-12 without traverse in the reply filed on 1/19/2021.  Claims 1-20 are currently pending in this application. Claims 13, 14, 17-20 are withdrawn. Claims 1-12, 15, 16 are currently under examination.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 5, 7, 8, 10, 11, 15, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by SERKH (2004/0072642).

Regarding Claim 1, SERKH teaches a tensioner comprising: a bracket (28); a first swing arm (42) pivotally mounted to the bracket, a first pulley (34) journalled to the first swing arm (42); a second swing arm (42) pivotally mounted to the bracket (28), a second pulley (35) journalled to the second swing arm (42); and a damping strut member (72)(78)(80) connected between the first swing arm (42) and the second swing arm (42), the damping member (72)(78)(80) having a damping characteristic.

Regarding Claim 2, SERKH teaches wherein the damping strut member (72)(78)(80) further comprises: a cylinder (72) and a cooperating rod (74), a wedge member (78) fictionally disposed between a frustoconical portion of the rod (74) and a cylinder inner surface, and, a spring (80) urging the wedge member into pressing engagement with the frustoconical portion and the cylinder inner surface; and an asymmetric damping characteristic.

Regarding Claim 3, SERKH teaches wherein the rod (74) further comprises a threaded portion (68) to which the first swing arm (42) is threadably connected.

Regarding Claim 5, SERKH teaches A tensioner comprising: a bracket (28); a first swing arm (42) pivotally mounted to the bracket (28), a first pulley (34) journalled to the first swing arm (42); a second swing arm (42) pivotally mounted to the bracket (28), 

 Regarding Claim 7, SERKH teaches a tensioner comprising: a bracket (28) mountable to a driven device in surrounding relationship with a shaft of the driven device; a first swing arm (42) pivotally mounted to the bracket (28), a first pulley (34) journalled to the first swing arm (42); a second swing arm (42) pivotally mounted to the bracket (28), a second pulley (35) journalled to the second swing arm (42); a first damping strut member (72)(78)(80) connected between the first swing arm and the second swing arm, the first damping strut member (72)(78)(80) having a damping characteristic; and the first damping strut member (72)(78)(80) comprises a body and a cooperating rod (74), a first wedge member (78) fictionally disposed between a frustoconical portion of the rod (74) and a body inner surface, and a spring (80) urging the first wedge member (78) into frictional engagement with the frustoconical portion and the body inner surface.

Regarding Claim 8, SERKH teaches wherein the body (72) is cylindrical.



 Regarding Claim 11, SERKH teaches wherein the rod (74) comprises a threaded portion (68) disposed distally to the frustoconical portion.

 Regarding Claim 15, SERKH teaches wherein the damping characteristic is asymmetric [0020].

 Regarding Claim 16, SERKH teaches wherein the damping characteristic is symmetric [0021].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SERKH (2004/0072642) in view of WALTER (2017/0146100).


WALTER teaches wherein the bracket (14)(Fig. 16) comprises an arcuate form that encircles a driven pulley (954).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the bracket in SERKH so it encircles the driven pulley as in WALTER so the tensioner is more securely mounted.

Regarding Claim 6, SERKH does not teach wherein the bracket (28) is mountable to a driven device in surrounding relationship with a shaft of the driven device.
	WALTER teaches wherein the bracket (14)(Fig. 16) is mountable to a driven device in surrounding relationship with a shaft of the driven device.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the bracket in SERKH so it encircles the driven pulley as in WALTER so the tensioner is more securely mounted.


Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over
SERKH (2004/0072642) in view of SERKH2 (2003/0069098).

Regarding Claim 9, SERKH does not teach wherein the first wedge member (78) comprises two or more segments.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the wedge member in SERKH so it has separate sections as in SERKH2 to facilitate expansion of the wedge member into the cylinder so a desired level of damping can be achieved.

Regarding Claim 12, SERKH does not teach further comprising a second wedge member in cooperating engagement with the first wedge member.
SERKH teaches further comprising a second wedge member (114) in cooperating engagement with the first wedge member (114).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the wedge member in SERKH so it has separate sections as in SERKH2 to facilitate expansion of the wedge member into the cylinder so a desired level of damping can be achieved.


Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. 
Applicant argues that SERKH does not teach a second swing arm pivotally mounted to the bracket since it does not teach two distinct arms (Remarks pg. 6 para. 5).  SERKH teaches a second swing arm (42)[0018](Fig. 4). Paragraph [0018] explains .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654